In an action to recover damages, inter alia, for fraud and conspiracy, the defendant Robert N. Schütz appeals from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated November 15, 1990, as denied that branch of his motion which was to impose sanctions on the plaintiff’s attorney pursuant to 22 NYCRR 130-1.1 (c).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record does not support the appellant’s contention that the instant lawsuit was commenced against him "frivolous-fly]”, as that word is defined in 22 NYCRR 130-1.1 (c), or that the action constituted an extortionate abuse of process. In consequence, his application that sanctions be imposed on the plaintiff’s counsel for frivolous conduct in civil litigation was properly denied. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.